Decree, so far as appealed from, affirmed. No opinion. Present —■ Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ. Breitel, J., dissents in part in the following memorandum: The words “ remaining grandchildren ” as used in the will, read in the context of the will, were not intended to exclude after-born grandchildren. Matter of Watson (262 N. Y. 284) is distinguishable. The language used in the will in that case differs from the language used here. It referred to “said surviving grandchildren” and unquestionably the word “said” related back to the antecedent phrase which was limited to those surviving at the death of the testatrix. The decree should be modified to provide that all of testator’s grandchildren alive at the death of any one of them are “remaining grandchildren” within the terms of the will and, as so modified, the decree should be affirmed. [203 Misc. 146.]